        Case 1:21-cv-01229-JPB Document 53 Filed 06/14/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

THE NEW GEORGIA PROJECT, et
al.,

       Plaintiffs,
                                              CIVIL ACTION
v.
                                              FILE NO. 1:21-CV-01229-JPB
BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State, et al.,

       Defendants.


     DEFENDANT GREGORY EDWARDS’ COMBINED MOTION TO
       DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   AND BRIEF IN SUPPORT

      Defendant Gregory W. Edwards is the District Attorney for Dougherty

County and is sued in his official capacity. Defendant Edwards moves this

Court to dismiss Plaintiffs’ First Amended Complaint [Doc. 39] in its entirety

under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) for all the reasons contained in State

Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint [Doc. 45].

Defendant Edwards further adopts the entirety of State Defendants’ Brief and

the arguments contained in the brief in support of this motion. [Doc. 45-1].
 Case 1:21-cv-01229-JPB Document 53 Filed 06/14/21 Page 2 of 4




Respectfully submitted this 14th day of June, 2021.

                             Christopher M. Carr
                             Attorney General
                             Georgia Bar No. 112505
                             Bryan K. Webb
                             Deputy Attorney General
                             Georgia Bar No. 743580
                             Russell D. Willard
                             Senior Assistant Attorney General
                             Georgia Bar No. 760280
                             Charlene McGowan
                             Assistant Attorney General
                             Georgia Bar No. 697316
                             Office of the Georgia Attorney
                             General
                             40 Capitol Square, S.W.
                             Atlanta, Georgia 30334

                             /s/ Bryan P. Tyson
                             Bryan P. Tyson
                             Special Assistant Attorney General
                             Georgia Bar No. 515411
                             btyson@taylorenglish.com
                             Bryan F. Jacoutot
                             Georgia Bar No. 668272
                             bjacoutot@taylorenglish.com
                             Loree Anne Paradise
                             Georgia Bar No. 382202
                             lparadise@taylorenglish.com
                             Taylor English Duma LLP
                             1600 Parkwood Circle
                             Suite 200
                             Atlanta, GA 30339
                             Telephone: 678-336-7249

                             Gene C. Schaerr*
                             gschaerr@schaerr-jaffe.com
                             Erik Jaffe*

                                1
Case 1:21-cv-01229-JPB Document 53 Filed 06/14/21 Page 3 of 4




                           ejaffe@schaerr-jaffe.com
                           H. Christopher Bartolomucci*
                           cbartolomucci@schaerr-jaffe.com
                           SCHAERR | JAFFE LLP
                           1717 K Street NW, Suite 900
                           Washington, DC 20006
                           Telephone: (202) 787-1060
                           Fax: (202) 776-0136
                           * Admitted pro hac vice

                           Counsel for Defendant Gregory W.
                           Edwards




                             2
        Case 1:21-cv-01229-JPB Document 53 Filed 06/14/21 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing DEFENDANT GREGORY EDWARDS’ COMBINED MOTION TO

DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND BRIEF IN

SUPPORT has been prepared in Century Schoolbook 13, a font and type

selection approved by the Court in L.R. 5.1(B).

                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson




                                      3
